Name: Commission Regulation (EEC) No 3987/89 of 22 December 1989 fixing for the period 1 January to 31 December 1990, the maximum quantity of certain products of the oils and fats sector to be released for consumption and imported into Spain and Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29. 12. 89 Official Journal of the European Communities No L 380/37 COMMISSION REGULATION (EEC) No 3987/89 of 22 December 1989 fixing for the period 1 January to 31 December 1990 , the maximum quantity of certain products of the oils and fats sector to be released for consumption and imported into Spain and Portugal released for consumption in Portugal Q, as last amended by Regulation (EEC) No 1726/87 (8), provides for the fixing of the quantities of oils and fats to be released for consumption in Portugal and the maximum annual quantities of imports of such products ; whereas the maximum quantities should be fixed in accordance with the criteria defined in Article 292 of the Act of Accession ; whereas the overall forecast supply balance provided for in Article 4 of Regulation (EEC) No 476/86 has been drawn up ; Whereas the Management Committee for Oils and Fats has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 475/86 of 25 February 1986 laying down general rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain (!), as amended by Regulation (EEC) No 1930/88 (2), and in particular Article 16 thereof, Having regard to Council Regulation (EEC) No 476/86 of 25 February 1986 laying down the general rules for the mechanism for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Portugal (3), as amended by Regulation (EEC) No 1920/87 (4), and in particular Article 14 thereof, Whereas Article 2 (2) of Commission Regulation (EEC) No 1183/86 of 21 April 1986 laying down detailed rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain (*), as last amended by Regulation (EEC) No 3474/89 (6), provides for the fixing of the quantities of oils and fats to be released for consumption in Spain and the maximum annual quantity of imports of such products ; whereas Regulation (EEC) No 3474/89 fixes the maximum quantity of sunflower oil to be released for consumption and exported from Spain for the 1989/90 marketing year ; whereas the maximum quantities for other products or groups of products listed in Article 1 ( 1 ) of Regulation (EEC) No 1183/86 should be fixed ; whereas the overall forecast supply balance provided for in Article 4 of Regulation (EEC) No 475/86 has been drawn up ; Whereas imports of products processed from oil such as margarine and hydrogenated fats should be relaxed explicitly ; Whereas Article 2 (2) of Commission Regulation (EEC) No 1184/86 of 21 April 1986 laying down detailed rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector HAS ADOPTED THIS REGULATION : Article 1 1 . For the period 1 January to 31 December 1990, the quantities to be released for consumption in Spain are hereby fixed at the following levels : (a) 150 000 tonnes of oils referred to in Annex I to Regulation (EEC) No 1183/86 and intended for human consumption, including 110 000 tonnes of soya oil ; (b) 72 000 tonnes of other oils and fats intended for human consumption ; (c)  13 000 tonnes of linseed oil, castor oil and China-wood oil ,  13 000 tonnes of soya oil ,  28 000 tonnes of other oils intended for purposes other than human consumption . 2. For the period 1 January to 31 December 1990, the quantities to be released for consumption in Portugal are hereby fixed at the following levels : (a) 105 000 tonnes of soya oil ; (b) 155 000 tonnes of the oils referred to in Annex I to Regulation (EEC) No 1184/86 ; (c) 45 000 tonnes of other oils and fats intended for human consumption . Article 2 1 . For the period 1 January to 31 December 1990 , the maximum quantities which may be imported into Spain are hereby fixed at the following levels : (') OJ No L 53, 1 . 3 . 1986, p. 47 . 0 OJ No L 170, 2 . 7 . 1988 , p. 3 . 0 OJ No L 53, 1 . 3 . 1986, p. 51 . (&lt;) OJ No L 183, 3 . 7 . 1987, p. 18 . 0 OJ No L 107, 24. 4. 1986, p. 17. 0 OJ No L 107, 24. 4. 1986, p. 23 . (8) OJ No L 163, 23 . 6. 1987, p. 17 .(s) OJ No L 337, 21 . 11 . 1989, p. 19 . 29. 12 . 89No L 380/38 Official Journal of the European Communities (a) 0 tonnes of the oils referred to in Annex I to Regulation (EEC) No 1183/86 and intended for human consumption ; (b) 63 500 tonnes of other oils and fats intended for human consumption, including : ( 1 ) 1 500 tonnes of hydrogenated fats covered by CN code 1516, (2) 1 500 tonnes margarine covered by CN bode 1517 ; (c)..'  13 000 tonnes of linseed oil, castor oil and China-wood oil,  0 tonnes of soya oil,  28 000 tonnes of other oils intended for purposes other than human consumption . The quantities of margarine and hydrogenated fat are divided each as follows :  750 tonnes for the first half of 1990 ;  750 tonnes for the second half of 1990 . 2. For the period 1 January to 31 December 1990, the maximum quantities which may be imported into Portugal are hereby fixed at the following levels : (a) 1 05 000 tonnes of soya oil ; (b) 140 000 tonnes of the oils referred to in Annex I to Regulation (EEC) No 1184/86 ; (c) 45 000 tonnes of other oils and fats intended for human consumption . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1 990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1989 . For the Commission Ray MAC SHARRY Member of the Commission